Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/21 has been hereby entered.

2. Claims  25-37  are pending and allowed.


EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with Stephanie Lawley on 03/16/2022



In the Claims:

5.  In claim 25, first line the phrase  -- capable of lysing cancer cells-- has been added following the phrase “an expanded number of TIL”;


6.  In claim 35, line 3, the word  “mammal” has been replaced with   -- human --  .


REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 05/07/21 is hereby withdrawn in view of: 

(i) The Examiner’s Amendment set forth supra;
 




8. The prior art does not teach or suggest a method for obtaining expanding TIL capable of lysing cancer cell as recited in claims 25-37



9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644